SECURITIES AND EXCHANGE COMMISSION Washington,D.C. Form 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended February 28, 2009 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-148098 XTREME LINK INC. (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 1000 (Primary Standard Industrial Classification Code Number) 20-5240593 (I.R.S. Employer Identification No.) 21-10405 Jasper Avenue, Edmonton, Alberta, T5J 3S2, Canada (Address of principal executive offices) (780)669-7909 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. (Check one): o Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). YesxNoo The number of shares of Common Stock, $0.001par value, of the registrant outstanding at April 2, 2009 was 7,900,000. TABLE OF CONTENTS Page PART I. Item 1. Financial Statements. 4-7 Item 2. Management’s Discussion and Analysis or Plan of Operations. 8 Item 3. Quantitative and Qualitative Disclosures About Market Risks. 9 Item 4. Controls and Procedures. 9-10 PART II. Item 1. Legal Proceedings. 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 10 Item 3. Defaults Upon Senior Securities. 10 Item 4. Submission of Matter to Vote of Security Holders. 10 Item 5. Other Information. 10 Item 6. Exhibits. 11 SIGNATURES 12 2 Statement Regarding Forward-Looking Statements This Form 10-Q contains certain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended Section 21E of the Securities Exchanged Act of 193, as amended, which are intended to be covered by the safe harbors created thereby. The statements contained in this report on Form 10-Q that are not purely historical are forward-looking statements within the meaning of applicable securities laws. Forward-looking statements include statements regarding our “expectations,” “anticipation,” “intentions,” “beliefs,” or “strategies” regarding the future. Forward looking statements also include statements regarding fluctuations in the price of gold or certain other commodities, (such as silver, copper, diesel fuel, and electricity); changes in national and local government legislation, taxation, controls, regulations and political or economic changes in the United States or other countries in which we may carry on business in the future; business opportunities that may be presented to or pursued by us; our ability to integrate acquisitions successfully; operating or technical difficulties in connection with exploration or mining activities; the speculative nature of gold exploration, including risks of diminishing quantities or grades of reserves; and contests over our title to properties. All forward-looking statements included in this report are based on information available to us as of the filing date of this report, and we assume no obligation to update any such forward-looking statements. Our actual results could differ materially from the forward-looking statements. PARTI. Item1.Financial Statements. 3 XTREME LINK INC. (A Development Stage Company) BALANCE SHEETS February 28, 2009 - $ - Unaudited May 31, 2008 - $ - ASSETS Current Cash 422 10,267 Total current assets 422 10,267 Patent 5,000 5,000 Total assets 5,422 15,267 LIABILITIES Current Accounts payable – related party 577 1,677 Total current liabilities 577 1,677 Total liabilities 577 1,677 STOCKHOLDERS’ EQUITY Common stock Authorized: 75,000,000 common shares with a par value of $0.001 Issued and outstanding: 7,900,000 common shares at February 28, 2009 & May 31, 2008, respectively 7,900 7,900 Additional paid in capital 58,100 49,100 Deficit accumulated during the development stage (61,155 ) (43,410 ) Total stockholders’ equity 4,845 13,590 Total liabilities and stockholders’ equity 5,422 15,267 See accompanying summary of accounting policies and notes to financial statements 4 XTREME LINK INC. (A Development Stage Company) STATEMENTS OF OPERATIONS Three and nine months ended February 28, 2009 and February 29, 2008 And period from June 22, 2006 (Inception) to February 28, 2009 (UNAUDITED) Three months ended February 28, 2009 - $ - Three months ended February 29, 2008 - $ - Nine months ended February 28, 2009 - $ - Nine months ended February 29, 2008 - $ - Period from June 22, 2006 (Inception) to February 28, 2009 - $ - Management fees 1,500 1,500 4,500 4,500 16,000 Rent 1,500 1,500 4,500 4,500 16,000 General and administrative 2,396 6,557 8,745 9,555 29,155 Net loss 5,396 9,557 17,745 18,555 61,155 Basic and diluted loss per share (0.00 ) (0.00 ) (0.00 ) (0.00 ) Weighted average number of shares outstanding 7,900,000 7,900,000 7,900,000 7,900,000 See accompanying summary of accounting policies and notes to financial statements 5 XTREME LINK INC. (A Development Stage Company) STATEMENTS OF CASH FLOWS Nine months ended February 28, 2009 and February 29, 2008 and Period from June 22, 2006 (Inception) through February 28, 2009 (UNAUDITED) Nine months ended February 28, 2009 - $ - Nine months ended February 29, 2008 - $ - Period from June 22, 2006 (Inception) through February 28, 2009 - $ - CASHFLOWS FROM OPERATING ACTIVITIES: Net loss (17,745 ) (18,555 ) (61,155 ) Add: Non cash contribution of services 9,000 9,000 32,000 Adjustments to reconcile net loss to cash used by operating activities: Net change in: Accounts payable – related party (1,100 ) - 577 CASH FLOWS USED IN OPERATING ACTIVITIES (9,845 ) (9,555 ) (28,578 ) CASH FLOWS FROM FINANCING ACTIVITIES: Cash received from sale of common stock - - 29,000 CASH FLOWS PROVIDED BY FINANCING ACTIVITIES - - 29,000 NET INCREASE (DECREASE) IN CASH (9,845 ) (9,555 ) 422 Cash, beginning of period 10,267 28,601 - Cash, end of period 422 19,046 422 Supplemental cash flow information: Interest paid - - - Taxes paid - - - Non-cash transactions: Stock issued for acquisition of patent - - 5,000 See accompanying summary of accounting policies and notes to financial statements 6 XTREME LINK INC. NOTES TO FINANCIAL STATEMENTS (A Development Stage Company) FEBRUARY 28, 2009 (UNAUDITED) Note
